 Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.1 Filed 03/10/21 Page 1 of 33




                   UNITED STATES DISTRICT COURT
               IN THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION




CHARLES LYNEM,                            Civil Action No.

                  Plaintiff,

v.                                        COMPLAINT AND
                                          JURY DEMAND

KYM WORTHY, Individually
And in her capacity as elected
Prosecutor for Wayne County,

                  Defendant.

Alyson Oliver (P55020)
Cameron Bell (P81934)
Paul Matouka (P84874)
OLIVER LAW GROUP P.C.
Attorneys for Plaintiff
1647 W. Big Beaver Rd.
Troy, MI 48084
T: (248) 327-6556
E: notifications@oliverlawgroup.com


                    COMPLAINT AND JURY DEMAND

      NOW COMES PLAINTIFF, CHARLES LYNEM, by and through his

counsel OLIVER LAW GROUP P.C. and in support of his Complaint states as

follows:


                                      1
 Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.2 Filed 03/10/21 Page 2 of 33




                             JURISDICTION/VENUE

1. The Plaintiff is a resident of the County of Macomb, State of Michigan.

2. Upon information and belief, Defendant Worthy is a resident of the County of

   Wayne, State of Michigan, and is employed in the role of Prosecuting Attorney

   for Wayne County, Michigan.

3. This case is related to stigmatizing false statements made to the public by

   Defendant, regarding Plaintiff being convicted of crimes of which he was

   previously acquitted, and damages flowing therefrom. This case does not relate

   to the appropriateness of the original prosecution of Plaintiff by Defendant or any

   claims of damages flowing therefrom.

4. These statements were made in the County of Wayne, State of Michigan.

5. This suit is against Defendant in her individual capacity for the requested

   monetary relief and official capacity for the requested injunctive relief.

6. This action arises under the United States Constitution and 42 U.S.C. §1983.

7. This suit is brought pursuant to federal question jurisdiction, 28 U.S.C. §1331.

8. Venue is proper within this District pursuant to 28 U.S.C. 1391(b)(1)-(2) because

   a substantial part of the events giving rise to the claims in this Complaint occurred

   within this District.




                                           2
 Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.3 Filed 03/10/21 Page 3 of 33




                                       FACTS

9. The foregoing paragraphs are incorporated as if fully restated herein.

10. At all times relevant to the allegations herein, Plaintiff was and remains a police

   officer employed by the City of Detroit.

11. In 2015, Plaintiff was charged with False Report of a Felony and Failure to

   Uphold the Law as a Public Official in case number 15-010313-02-FH by

   Defendant.

12. Also, in 2015, Plaintiff was charged in case number 15-010312-02-FH with

   Embezzlement, Larceny, False Report of a Felony, and Embezzlement as a Public

   Official over $50.00 by Defendant.

13. Plaintiff was arraigned on the charges in January 2016 in the Wayne County

   Circuit Court.

14. These charges were initiated and prosecuted to conclusion by Defendant in her

   capacity as the elected prosecutor for the County of Wayne. As such, Defendant

   knew the case history, and the result at all times relevant hereto.

15. These charges were vehemently denied by Plaintiff from initiation through the

   conclusion of the cases.

16. Plaintiff was tried before a jury of his peers in both cases and was found Not

   Guilty on both cases. Exhibit A – Verdict Forms.




                                          3
 Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.4 Filed 03/10/21 Page 4 of 33




17. Brady v. Maryland, 373 US 83 (1963) provides a duty upon prosecutors to

   disclose to the defense in a criminal case material information that is favorable

   to a defendant. This material is commonly referred to as ‘Brady material’.

18. Giglio v. United Sates 405 US 150 (1972) requires that, in order to meet the

   obligation imparted upon prosecutors in Brady, prosecutors must include not only

   material related to the crime, but also, under certain circumstances, information

   that would negatively affect the credibility of a prosecution witness.

19. The Prosecuting Attorneys Association of Michigan has provided Best Practices

   Recommendation regarding Brady/Giglio material. Exhibit B - Prosecuting

   Attorneys Association of Michigan Best Practices document. The document

   outlines how prosecutors are to coordinate with police agencies and utilize their

   own discretion in determining the disclosable facts to be given to the Defendant

   specific to each case.

20. On July 16, 2020, regarding the public dissemination of the ‘Giglio-Brady’ list

   (hereinafter ‘Giglio-Brady list’) by Wayne County Prosecutor Kym Worthy, a

   statement was released to the press thru the Wayne County Prosecutor’s office’s

   website and stated:

      “Last October we contacted all local Police Chiefs, representatives from the

      Wayne County Sheriff’s, Michigan State Police and Federal agencies. We

      asked for a list of their current and former officers that have committed


                                          4
 Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.5 Filed 03/10/21 Page 5 of 33




      offenses spelled out in the Giglio case for offenses spelled out in the Giglio

      case for offenses involving theft, dishonesty, fraud, false statement, bias and

      bribery. These are crimes that can be considered by fact finders in a trial when

      credibility is being assessed. In addition, our assistant prosecutors are charged

      with letting defense attorneys know when an officer on their witness list for a

      case had Giglio issues or concerns.

           Because trials will begin again mid-August and September, we thought it

      was important to send this out to our prosecutors and defense attorneys. There

      are currently 35 officers on the list. We are taking the additional step of

      releasing the list to the public, because in an era of criminal justice reform, it

      just makes sense. We will repeat this process quarterly and expect to release

      an updated list in September.” Exhibit C – July 16, 2020 Statement from

      prosecutor Kym Worthy and Giglio–Brady List.

21. Plaintiff is listed as the second officer on the Giglio-Brady list that reflects his

   crime to be providing dishonest and false statements. Exhibit D – Giglio-Brady

   List.

22. Defendant’s Giglio-Brady list does not distinguish between individuals who were

   convicted, acquitted, or merely accused of the “reasons” for their listing.

23. Upon information and belief, to date, the following news organizations have

   published the list:


                                           5
 Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.6 Filed 03/10/21 Page 6 of 33




    The Detroit News

    WXYZ.com

    Fox2Detroit.com

    Miheadlines.com

    Metrotimes.com

    Newsbreak.com

    Patch.com

    Thenewsherald.com

24. There may be other publications of the list by other news organizations of which

   Plaintiff is not currently aware; and based on Defendant’s assertions, the list will

   continue to be published in the future, to the public as it was on July 16, 2020.

25. That Defendant Worthy’s statement to the press accompanying the Giglio-Brady

   list with Plaintiff’s name were carried in print, blanketed southeastern Michigan,

   and was even disseminated worldwide via the internet.

26. Next, on December 7, 2020, regarding the public dissemination of the ‘Giglio-

   Brady’ list by Wayne County Prosecutor Kym Worthy, a statement titled

   “Prosecutor Kym Worthy’s Statement on Release of Giglio List”, was released

   to the press stating:

   “In July 2020, the Wayne County Prosecutor’s Office contacted all local Police

   Chiefs, representatives from the Wayne County Sheriff’s Office, Michigan State

                                          6
 Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.7 Filed 03/10/21 Page 7 of 33




   Police, and Federal agencies. We asked for a list of their current and former

   officers that have committed offenses detailed in Giglio v. United States, 405

   U.S. 150 (1972) that involve theft, dishonesty, fraud, false statement, bias, and

   bribery. These are offenses that can be considered by fact finders in a trial when

   credibility is being assessed. In addition, our assistant prosecutors are charged

   with letting defense attorneys know when an officer on their witness list for a

   case has Giglio issues or concerns. Brady v. Maryland, 373 U.S. 83 (1963).

   Because trials are scheduled to resume in January, we thought it was important

   to send this out to our prosecutors and defense attorneys. There are currently 52

   officers on the list. In advance of this release WCPO has notified all police

   agencies who have a current or former officer on the list. We are continuing to

   take the additional step of releasing the list to the public because in an era of

   criminal justice reform, it just makes sense. We plan to review, update and

   release this list on a quarterly basis.” Exhibit E – December 7, 2020 Statement

   from prosecutor Kym Worthy and Giglio–Brady List.

27. Defendant’s statements regarding Plaintiff in July and December 2020 are

   blatantly untrue.

28. Plaintiff did not “commit offenses spelled out in the Giglio case for offenses

   spelled out in the Giglio case for offenses involving theft, dishonesty, fraud, false

   statement, bias and bribery”. Plaintiff was acquitted of all charged crimes and


                                           7
 Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.8 Filed 03/10/21 Page 8 of 33




   thusly Defendant’s statement that “these are crimes that can be considered by fact

   finders in a trial when credibility is being assessed” is untrue as applied to

   Plaintiff.

29. Moreover, even if Defendants kept Plaintiff on such a list provided to prosecutors

   and police to be considered in the prosecutor’s discretion on a case by case basis;

   the public dissemination of the list as Defendants did 1) is not accurate; 2) would

   reasonably lead the public to believe Plaintiff engaged in and was convicted of

   the alleged theft, dishonesty, fraud, false statement, bias and bribery; and 3) has

   nothing to do with the compliance of Defendant with her obligation under Brady

   and Giglio as reflected by Exhibit B, and indeed was ultra vires.

30. Defendant’s statements to the press accompanying the public dissemination of

   the Brady-Giglio list that included Plaintiff’s name despite his acquittal of all

   charges are not statements or conduct for which Defendant is afforded immunity.

   Buckley v. Fitzsimmons, 509 U.S. 259 (1993).

31. Plaintiff has been provided no additional trial or other procedural mechanism

   whereby he could defend against Defendant’s continued and malicious

   prosecution in the media for crimes of which he has already been acquitted.

32. The result of the widespread dissemination of highly negative and untrue

   statements about Plaintiff stigmatizes him in his chosen profession and causes

   him shock, grief and embarrassment.


                                          8
 Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.9 Filed 03/10/21 Page 9 of 33




33. Defendant Kym Worthy’s statements as well as publication of the Giglio-Brady

   have caused and will continue to cause Plaintiff irreparable harm through the

   misappropriation of public information that he committed heinous crimes under

   the color of law when in fact he was acquitted of any and all wrongdoing.

                                 COUNT ONE
               42 U.S.C. § 1983: FOURTEENTH AMENDMENT
                 OF THE UNITED STATES CONSTITUTION
               DEPRIVATION OF PROPERTY AND LIBERTY
                     WITHOUT DUE PROCESS OF LAW
                    PROCEDURAL AND SUBSTANTIVE

34. Plaintiff repeats and re-allege the allegations of the above paragraphs.

35. Wayne County Prosecutor’s Office has explicitly stated a policy in publicly

   publishing every quarter, identities of persons listed on the Giglio Brady list who,

   it its’ view, “commits offenses spelled out in the Giglio case for offenses

   involving theft, dishonesty, fraud, false statement, bias and bribery” and “crimes

   that can be considered by fact finders in a trial when credibility is being assessed”.

36. This a policy or custom made by Defendant Worthy or said to represent official

   policy by Defendant Worthy or the Wayne County Prosecutor’s Office.

37. This policy clearly does not impart upon Defendant or the Wayne County

   Prosecutor’s Office a duty to verify the accuracy of the list or conduct any due

   diligence that the inclusion of persons on the list are appropriate under

   Giglio/Brady standards.

38. This policy provides no ability to challenge or appeal inclusion in the list.
                                           9
Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.10 Filed 03/10/21 Page 10 of 33




39. This policy lacks due process protections as set forth above and is without regard

   to the actual Giglio/Brady standards as demonstrated by Plaintiff’s inclusion in

   it. Additionally, this policy represents a random and ultra vires act by the

   Defendant whereupon available state remedies are not adequate to redress

   Plaintiff’s deprivation of rights as more fully discussed below.

40. Plaintiff is, as a matter of law, not guilty of any offenses involving theft,

   dishonesty, fraud, false statement, bias and bribery or of any issue or concern

   denoted in Giglio/Brady, by virtue of his acquittal of charges through the only

   means in which state law criminal charges can be resolved under the laws of the

   State of Michigan, and indeed was a proceeding brought by the prosecuting

   attorney before the judiciary that was resolved by a jury trial.

41. Plaintiff secured through that process, a full and complete acquittal by jury trial

   of all charges against him.

42. Plaintiff has a legitimate claim of entitlement to his acquittal and the import of

   same as to his innocence; and a legitimate claim of entitlement to be free from

   subsequent allegations of guilt by the prosecutor who prosecuted him without

   conviction and to be free from subsequent stigmatization in his chosen

   profession.

43. The continuation of subsequent allegations against him by the Defendant of

   having committed offenses involving theft, dishonesty, fraud, false statement,


                                          10
Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.11 Filed 03/10/21 Page 11 of 33




   bias and bribery and that same can be considered by fact finders in a trial when

   credibility is being assessed deprives Plaintiff of his liberty and property interests

   in his acquittal, and his right to be considered to have been adjudicated fully and

   finally with his presumptive innocence intact.

44. Plaintiff has no remedies under state law to rebut Defendant’s prosecutor’s

   subsequent accusations of guilt occurring after the criminal case is over and

   finalized with a not guilty verdict, reclaim the import of his acquittal, or be

   returned to a state where his presumptive innocence is intact as set forth by the

   jury’s verdict where the prosecutor thereafter continuously and purposefully

   states that he was convicted of crimes.

45. Defendant’s official actions as set forth herein deprive Plaintiff of a substantive

   fundamental right to be secure in his property and liberty interests regarding the

   acquittal and the presumption of innocence, and free from subsequent

   stigmatization as set forth above.

46. Defendant’s actions shock the conscience where the acquittal of Plaintiff was a

   result of a trial that was prosecuted by Defendant without conviction, records of

   which are readily available to Defendant.

47. The conduct described herein is so severe, and so disproportionate to the need

   presented in a requirement of a prosecutor to provide Giglio/Brady material to

   the defense bar, and to subsequently insist Plaintiff was convicted of crimes


                                           11
Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.12 Filed 03/10/21 Page 12 of 33




   where he was not to the public, is a complete, intentional, and unjustified abuse

   of authority such that it transcends the bounds of ordinary tort law and establishes

   a deprivation of constitutional rights.

48. There can be no malicious prosecution claim here under state law where the first

   prosecution itself is not claimed to have been malicious, it is the subsequent

   insistence of guilt by the prosecutor post acquittal that is at issue here, which has

   not and cannot result in any attempt to re-prosecute and thusly, the elements of a

   state law malicious prosecution claim cannot be met.

49. These policies and practices, actions, and non-actions, have been and continue to

   be implemented by Defendant personally and in her official capacity, and by her

   agents, officials, employees, and all persons acting in concert with her under

   color of state law, and are the cause of Plaintiffs’ ongoing deprivation of rights

   secured by the United States Constitution under the Fourteenth Amendment and

   federal law.

50. Defendant has been and is aware of all the deprivations complained of herein and

   nevertheless condoned, created, maintained, and allowed the conduct.

51. As a result of the violation of Plaintiff’s rights as set forth herein, he has been

   damaged as more fully set forth below.

                             COUNT TWO
                    DEFAMATION: LIBEL AND SLANDER


                                             12
Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.13 Filed 03/10/21 Page 13 of 33




52. The foregoing statements are incorporated as if fully restated herein.

53. Defendant stated on July 16, 2020:

      “Last October we contacted all local Police Chiefs, representatives from the

      Wayne County Sheriff’s, Michigan State Police and Federal agencies. We

      asked for a list of their current and former officers that have committed

      offenses spelled out in the Giglio case for offenses spelled out in the Giglio

      case for offenses involving theft, dishonesty, fraud, false statement, bias and

      bribery. These are crimes that can be considered by fact finders in a trial when

      credibility is being assessed. In addition, our assistant prosecutors are charged

      with letting defense attorneys know when an officer on their witness list for a

      case had Giglio issues or concerns.

      Because trials will begin again mid-August and September, we thought it was

      important to send this out to our prosecutors and defense attorneys. There are

      currently 35 officers on the list. We are taking the additional step of releasing

      the list to the public, because in an era of criminal justice reform, it just makes

      sense. We will repeat this process quarterly and expect to release an updated

      list in September.” Exhibit C – July 16, 2020 Statement from prosecutor

      Kym Worthy and Giglio–Brady List.




                                          13
Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.14 Filed 03/10/21 Page 14 of 33




54. The publication of Prosecutor’s Kym Worthy’s statements that Plaintiff actually

   “committed offenses that involve theft, dishonesty, fraud, false statement, bias

   and bribery” are false.

55. Prosecutor Kym Worthy ‘s statement that “There are crimes that can be

   considered by fact finders in a trial when credibility is being assessed.” as it

   relates to Plaintiff is false.

56. Next, on December 7, 2020, regarding the public dissemination of the ‘Giglio-

   Brady’ list by Wayne County Prosecutor Kym Worthy, a statement titled

   “Prosecutor Kym Worthy’s Statement on Release of Giglio List”, was released

   to the press stating:

   “In July 2020, the Wayne County Prosecutor’s Office contacted all local Police

   Chiefs, representatives from the Wayne County Sheriff’s Office, Michigan State

   Police, and Federal agencies. We asked for a list of their current and former

   officers that have committed offenses detailed in Giglio v. United States, 405 U.S.

   150 (1972) that involve theft, dishonesty, fraud, false statement, bias, and bribery.

   These are offenses that can be considered by fact finders in a trial when credibility

   is being assessed.” Exhibit E – December 7, 2020 Statement from prosecutor

   Kym Worthy and Giglio–Brady List (emphasis added).




                                          14
Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.15 Filed 03/10/21 Page 15 of 33




57. The publication of Prosecutor’s Kym Worthy’s statements that Plaintiff actually

   “committed offenses . . . that involve theft, dishonesty, fraud, false statement,

   bias and bribery” are false.

58. Prosecutor Kym Worthy ‘s statement that “There are crimes that can be

   considered by fact finders in a trial when credibility is being assessed” as it relates

   to Plaintiff is false.

59. Plaintiff who was found not guilty by a jury prior to Defendant’s statements.

60. Defendant’s statements were published in writing and verbally to the public at

   large through a press release and public statements.

61. Prosecutor Kym Worthy was acting outside the scope of her executive authority

   where she published Giglio-Brady lists including Plaintiff’s name along with the

   false statements recited herein to the public through press releases and public

   statements.

62. The statements made and published by Defendant to the public are not privileged.

   Buckley v. Fitzsimmons, 509 U.S. 259 (1993).

63. Defendant knew that the statements regarding Plaintiff were false at the time that

   they were made in as much as Defendant was the prosecutor who tried to convict

   Plaintiff of these alleged crimes but could not, as he was not guilty as

   demonstrated by the jury verdicts.




                                           15
Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.16 Filed 03/10/21 Page 16 of 33




64. Defendants acted with actual intent, or alternatively with at least reckless

   indifference to the truth or falsity of the statements and published list she made

   of and concerning Plaintiff.

65. The publishing of the Giglio-Brady list with the accompanying statements made

   by Defendant had the tendency to be injurious of Plaintiff’s reputation.

66. The false statements, as alleged above, was published with total disregard of

   Plaintiff’s privacy and individual rights.

67. A retraction demand was sent to Defendant on January 27, 2021; and no response

   has been received to date.

68. Plaintiff has been damaged by Defendant’s conduct, as addressed below and

   incorporated as if restated herein.

                               COUNT THREE
                             DEFAMATION PER SE

69. Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

70. MCL 600.2911(1) provides that words suggesting the commission of a criminal

   offense means that the damages to reputation and feelings are presumed, thus

   there is no need to prove special damages.

71. Nevertheless, Plaintiff has been damaged by Defendant’s conduct, as addressed

   below, and incorporated as if restated herein.

                            COUNT FOUR
                    NEGLIGENCE/GROSS NEGLIGENCE


                                          16
Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.17 Filed 03/10/21 Page 17 of 33




72. Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

73. Defendant had a duty to refrain from making false statements about Plaintiff to

   the public.

74. Defendant knew that her statements were false when they were made but made

   them nevertheless with intention, or alternatively with reckless abandon.

75. Defendant’s conduct was so reckless that it demonstrated a substantial lack of

   concern for whether Plaintiff would be injured.

76. Plaintiff was in fact injured by Defendant’s false statements, and these false

   statements were a proximate cause of Plaintiff’s injuries.

77. Plaintiff has been damaged by Defendant’s conduct, as addressed below, and

   incorporated as if restated herein.

78. As a direct result of Defendant’s malice in making these allegations, Plaintiff has

   suffered damage as set for the below and incorporated herein.

                         COUNT FIVE
        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

79. Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

80. Defendants’ conduct as outlined above was intentional.

81. Defendants conduct as outlined above was extreme, outrageous, and of such

   character as not to be tolerated by a civilized society.

82. Defendants’ conduct as outlined above was for an ulterior motive or purpose.



                                          17
Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.18 Filed 03/10/21 Page 18 of 33




83. Specifically, accusing a police officer of criminal activity is very serious in and

   of itself. A police officer, like any citizen, is entitled to a trial on such charges

   that comports to constitutional requirements. In this case, a trial as provided for

   in conformity with constitutional requirements, and it resulted in an acquittal of

   all charges. For the same prosecutor to continue to prosecute the officer, through

   the media and through statements ultra vires to her role as prosecutor in every

   sense, and represent to the public that the officer is nevertheless guilty of the

   alleged crimes regardless of the acquittal; this results in a complete abandonment

   of the structures of our society that are designed to ensure that the results of trials

   are respected and honored, and when an acquittal occurs, that the matter has been

   finalized and no longer will be a chain around that person’s neck into eternity.

   Plaintiff has no means in which to defend himself further against Defendant’s

   continued prosecution of him through public statements in the media as the

   elected prosecutor for the county, which is not a tolerable result and is

   outrageous.

84. As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered

   severe emotional distress, and damages as set for the below and incorporated

   herein.

                                     DAMAGES

85. The foregoing allegations are incorporated as if restated herein.


                                           18
Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.19 Filed 03/10/21 Page 19 of 33




86. Plaintiff has been damaged by Defendant in a manner including:

           a. Reputational harm;

           b. Deprivation of property and liberty interest in his acquittal;

           c. Economic damages;

           d. Loss of goodwill;

           e. Loss of advantageous business relationships;

           f. Non-economic damages;

           g. Punitive damages;

           h. Exemplary damages;

           i. Attorney fees;

           j. Costs of suit;

           k. Interest;

           l. And all other damages found reasonable and proper by this Court.

                               REQUEST FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that the Court:

      A.      Adjudge and declare that the acts, omissions, policies, and practices of

      Defendant and her agents, employees, officials, and all persons acting in

      concert with her under color of state law or otherwise as described herein are

      in violation of the rights of the Plaintiff under Fourteenth Amendment to the

      United States Constitution and federal law.


                                           19
Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.20 Filed 03/10/21 Page 20 of 33




     B.     Issue immediate injunctive relief upon hearing regarding same.

     C.     Issue a judgment against Defendant in an amount to be determined at

     trial, including compensatory and punitive damages in an amount that is fair,

     just, and reasonable and will hold Defendant liable for the civil rights

     violations alleged.

     D.     Award Plaintiff the costs of this suit, and reasonable attorneys’ fees and

     litigation expenses pursuant to 42 U.S.C. § 1988, and other applicable law;

     and

     E.     Grant Plaintiff such other relief as the Court deems appropriate and just.

                                 JURY DEMAND

     Plaintiff seeks a jury trial in this matter.

                                                Respectfully Submitted,


                                                OLIVER LAW GROUP P.C.



Date: March 10, 2021                            /s/ Alyson Oliver
                                                Alyson Oliver (P55020)
                                                OLIVER LAW GROUP P.C.
                                                1647 W. Big Beaver Rd.
                                                Troy, MI 48084
                                                T: (248) 327-6556
                                                F: (248) 436-3385
                                                E: notifications@oliverlawgroup.com

                                                COUNSEL FOR PLAINTIFF

                                           20
Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.21 Filed 03/10/21 Page 21 of 33




                           EXHIBIT A
Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.22 Filed 03/10/21 Page 22 of 33
Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.23 Filed 03/10/21 Page 23 of 33
Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.24 Filed 03/10/21 Page 24 of 33




                           EXHIBIT B
Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.25 Filed 03/10/21 Page 25 of 33
Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.26 Filed 03/10/21 Page 26 of 33
Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.27 Filed 03/10/21 Page 27 of 33




                           EXHIBIT C
      Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.28 Filed 03/10/21 Page 28 of 33




     KYM L. WORTHY                       COUNTY OF WAYNE                       FRANK MURPHY HALL OF
PROSECUTING ATTORNEY           OFFICE OF THE PROSECUTING ATTORNEY                      JUSTICE
                                                                              1441 ST. ANTOINE STREET
                                                                              DETROIT, MICHIGAN 48226-
                                                                                         2302

Press Release                                                            Contact: Maria Miller
July 16, 2020                                                 Wayne County Prosecutor’s Office
One Page                                                        Assistant Prosecuting Attorney
                                                                               (313) 224-5817
For Immediate Release                                                          (313) 213-0457
                                                                   mmiller@waynecounty.com



    Statement from Prosecutor Kym Worthy on Release of Giglio-Brady List



“Last October we contacted all local Police Chiefs, representatives from the Wayne County
Sheriff’s, Michigan State Police and Federal agencies. We asked for a list of their current and
former officers that have committed offenses spelled out in the Giglio case for offenses involving
theft, dishonesty, fraud, false statement, bias and bribery. These are crimes that can be
considered by fact finders in a trial when credibility is being assessed. In addition, our assistant
prosecutors are charged with letting defense attorneys know when an officer on their witness list
for a case had Giglio issues or concerns.”

“Because trials will begin again mid-August and September, we thought it was important to send
this out to our prosecutors and defense attorneys. There are currently 35 officers on the list. We
are taking the additional step of releasing the list to the public, because in an era of criminal justice
reform, it just makes sense. We will repeat this process quarterly and expect to release an updated
list in September.”

                                                 #####
Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.29 Filed 03/10/21 Page 29 of 33




                           EXHIBIT D
                     Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.30 Filed 03/10/21 Page 30 of 33



                                     OFFICE GIGLIO-BRADY LIST
        First Name     Last Name        Agency                            Reason
Chancellor            Searcy                DPD                 Dishonesty and false statements
Charles               Lynem                 DPD                 Dishonesty and false statements
John                  McKee                 DPD                        False statement
Steven                Fultz                 DPD                        False statement
Nevin                 Hughes                DPD                        False statement
William               Little                DPD                        False statement
Sean                  Harris                DPD                        False statement
Myron                 Weathers      Highland Park/DPD                 Fraudulent activity
William               Melendez            Inkster                      False statement
Sheila                Reed                  DPD                      Theft and dishonesty
Kevin                 Dowe                 WCSD                         Embezzlement
Lashaundra            Ferguson             DPD                        Fraudulent activity
Harold                Rochon               DPD                       Misconduct in office
Michael               Dailey                DPD                       Fraudulent activity
Richard               Billingslea           DPD                      Obstruction of justice
Michael               Lynch           Harper Woods                          Larceny
Michael               Merritt               DPD                             Larceny
Tyrone                Kemp                  DPD                       Fraudulent activity
Michael               Collins               DPD                       Fraudulent activity
Diamond               Greenwood             DPD                      Obstruction of justice
Naim                  Brown                DPD                              Bribery
Christopher           Staton                DPD                         Fed. conviction
David                 Hansberry             DPD                         Fed. conviction
Bryan                 Watson                DPD                         Fed. conviction
Michael               Mosley                DPD                         Fed. conviction
Robert S.             Smith                WCSD                          Retail Fraud
Phillip               Smith            Lincoln Park                     Untruthfulness
James                 Fontana          Lincoln Park                     Untruthfulness
Jamil                 Martin                DPD                         Fed. conviction
              Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.31 Filed 03/10/21 Page 31 of 33


Deonne         Dotson             DPD                           Fed. conviction
Christopher    Fey              Van Buren                       Untruthfulness
Alex           Vinson             DPD                              Larceny
Charles        Willis             DPD                           Fed. conviction
Anthony        Careathers         DPD                           Fed. conviction
Marty          Tutt               DPD                           Fed. conviction
Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.32 Filed 03/10/21 Page 32 of 33




                           EXHIBIT E
    Case 2:21-cv-10534-SDD-APP ECF No. 1, PageID.33 Filed 03/10/21 Page 33 of 33




    KYM L. WORTHY                     COUNTY OF WAYNE             FRANK MURPHY HALL OF JUSTICE
PROSECUTING ATTORNEY        OFFICE OF THE PROSECUTING ATTORNEY       1441 ST. ANTOINE STREET
                                                                  DETROIT, MICHIGAN 48226-2302


  Press Release                                                     Contact: Maria Miller
  December 7, 2020                                       Wayne County Prosecutor’s Office
  One Page                                                 Assistant Prosecuting Attorney
                                                                          (313) 224-5817
                                                                          (313) 213-0457
  For Immediate Release                                       mmiller@waynecounty.com




   Prosecutor Kym Worthy’s Statement on Release of Giglio List


  “In July 2020, the Wayne County Prosecutor’s Office contacted all local Police
  Chiefs, representatives from the Wayne County Sheriff’s Office, Michigan State
  Police, and Federal agencies. We asked for a list of their current and former
  officers that have committed offenses detailed in Giglio v United States, 405 U.S.
  150 (1972) that involve theft, dishonesty, fraud, false statement, bias, and bribery.
  These are offenses that can be considered by fact finders in a trial when
  credibility is being assessed. In addition, our assistant prosecutors are charged
  with letting defense attorneys know when an officer on their witness list for a case
  has Giglio issues or concerns. Brady v. Maryland, 373 U.S. 83 (1963)
  “Because trials are scheduled to resume in January, we thought it was important
  to send this out to our prosecutors and defense attorneys. There are currently 52
  officers on the list. In advance of this release WCPO has notified all police
  agencies who have a current or former officer on the list. We are continuing to
  take the additional step of releasing the list to the public because in an era of
  criminal justice reform, it just makes sense. We plan to review, update and
  release this list on a quarterly basis.”

                                          #####
